Citation Nr: 1404003	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  08-09 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to non-service-connected death pension.  

3.  Entitlement to non-service-connected burial benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran's last DD Form 214 reflects that he served on active duty from August 1986 to June 1990 with 16 years, 5 months and 19 days of prior active service.  The RO subsequently verified that the Veteran's active service extended from March 1970 to June 1990.  The RO also verified that the Veteran served aboard the USS Hancock CVA 19 which was in the official waters of the Republic of Vietnam from November 18, 1970 to December 8, 1970, from December 29, 1970 to January 15, 1971; from January 23, 1971 to February 20, 1971, from March 9, 1971 to March 15, 1971, from March 17, 1971 to April 10, 1971, from April 17, 1971 to May 4, 1971, from February 7, 1972 to March 9, 1972; from March 25, 1972 to May 2, 1972, from May 11, 1972 to June 1, 1972, from June 12, 1972 to July 14, 1972, from July 24, 1972 to August 17, 1972 and from August 27, 1972 to September 14, 1972.  

The Veteran died in January 2007 and the appellant is the Veteran's surviving spouse.

This case is before the Board of Veterans' Appeals (Board) on appeal from RO determinations dated in February 2007, March 2007 and April 2007 from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In those letters, the RO denied basic entitlement to burial benefits and non-service connected death pension on the basis that the Veteran did not have any qualifying wartime service.  The March and April 2007 letters also notified the appellant that service connection for the cause of the Veteran's death was not established because there was no evidence showing that the Veteran's death was related to military service.  

The appellant's notice of disagreement (NOD) was received at the RO in July 2007.  She specifically disagreed with the denial of entitlement to burial benefits, DIC and widow's death pension.  The appellant explained that her late husband did, in fact serve during a period of war, on the USS Hancock during the Vietnam War in the waters off the coast of Vietnam between 1970 and 1972.  The appellant asserted that her husband's cause of death, leukemia, was caused by exposure to Agent Orange while aboard the USS Hancock.  

In January 2012, the case was remanded for additional development of the record, and to provide proper notice to the appellant pursuant to 38 C.F.R. § 3.159.


FINDINGS OF FACT

1.  The Veteran's death certificate shows that he died in January 2007; and, the immediate cause of death was "graft vs. host disease" resulting from a bone marrow transplant, with the underlying cause being that of prolymphocytic leukemia.

2.  At the time of the Veteran's death, service connection had been established for status post fracture of the right great toe; this disability was rated as noncompensable.

3.  A service-connected disability did not cause or contribute substantially or materially to the Veteran's death.

4.  The Veteran's prolymphocytic leukemia was not manifest during service or within the first post-service year.  

5.  The Veteran served aboard the aircraft carrier U.S.S. Hancock in the off-shore waters of Vietnam during the Vietnam era; the evidence does not show that the Veteran had any service on the inland waterways ( "brown water") of Vietnam; or, that he stepped foot on the soil of Vietnam during the Vietnam era.

6.  Exposure to Agent Orange is not demonstrated, and there is no assertion or evidence suggesting that leukemia was otherwise related to active service.  

7.  Based on the appellant's last submission of her annual countable income, the appellant's countable annual income for a surviving spouse with no dependents exceeded the maximum annual pension rate (MAPR) limit set by law for payment of VA death pension benefits.

8.  At the time of his death, the Veteran was not receiving VA compensation or pension benefits; there was no claim for compensation or pension pending. 

9.  The Veteran did not die while in a VA medical center, domiciliary, or nursing home, or at a facility under contract with VA, or while traveling under proper prior authorization and at VA expense to a specified place for the purpose of examination, treatment, or care.

10.  The Veteran was not buried in a national or state-owned cemetery and was not otherwise discharged from service for a disability incurred in or aggravated in the line of duty.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by active service did not cause or contribute substantially or materially to the cause of the Veteran's death.  38 U.S.C.A. §§ 1101 , 1110, 1112, 1113, 1310 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.312 (2013).

2.  The appellant does not meet the income criteria for receipt of payment of nonservice-connected death pension benefits.  38 U.S.C.A. §§ 101, 103, 1503, 1521, 1541, 5110 (West 2002); 38 C.F.R. §§ 3.1(j), 3.3, 3.5, 3.23, 3.50, 3.53(a), 3.271, 3.272, 3.400, 3.1000 (2013).

3.  The criteria for non-service connected burial benefits are not met.  38 U.S.C.A. §§ 2302, 2303 (West 2002); 38 C.F.R. § 3.1600 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1) , proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service-connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

There is a general duty to assist in a death case under the provisions of 38 U.S.C.A. § 5103A(a).  Such provision excuses VA from reasonable efforts to provide such assistance when no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a).  

In addition, in the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, the notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. App. 277 (Fed. Cir. May 19, 2009) (unpublished). 

In this case, the appellant has asserted that the Veteran's death-causing leukemia was due to his exposure to herbicides during service.  In a January 2012 remand, the Board found that the appellant had not yet received adequate notice addressing the elements required under Hupp.  Moreover, the Board pointed out that the appellant was provided with inaccurate information with respect to her claims.  Specifically, she was initially denied entitlement to death pension because the RO determined that the Veteran had no wartime service.  All the defects were, however, corrected in a May 2012 letter, sent pursuant to the Board's January 2012 remand directives, which notified the appellant of the evidence needed to substantiate her claim for service connection for the cause of the Veteran's death (based on a service-connected disability and based on a disability not yet service-connected), how to substantiate a claim for death pension, and how to substantiate a claim for burial benefits.  The letter specifically explained that the claim of service connection for the cause of the Veteran's death could be substantiated by showing that the Veteran was exposed to Agent Orange on a direct basis, and by providing a causal link between any such Agent Orange exposure and the Veteran's leukemia.  The letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that she would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  While notice pertaining to the assignment of ratings and effective dates was not provided, such is not prejudicial as the claims herein are denied.    

VA is required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  In this case, VA obtained the Veteran's service treatment records and all of the identified and available post-service private and VA medical records.  The January 2012 Board remand identified private treatment records that had not yet been secured and directed the RO to request authorization from the appellant to obtain those records.  The appellant did not respond.  

Similarly, the RO, as directed by the January 2012 remand, provided the appellant with an opportunity to submit information and evidence pertaining to her net worth, income, and expenses from 2007.  The appellant did not respond to that request.  

The agency of original jurisdiction (AOJ) substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).   

As will be explained below, the evidence does not show that the Veteran was exposed to Agent Orange in service.  The appellant does not assert nor does the evidence suggest that leukemia was otherwise related to service or that the service-connected disability caused or contributed to cause the Veteran's death.  As such,  38 U.S.C.A. § 5103A(a) does not require VA to obtain an opinion in this case.  

In addition to the paper claims file, there is a Virtual VA (VVA) electronic claims file associated with the Veteran's claim.  The documents in the VVA file have been reviewed, and all relevant records are either duplicative of the evidence in the paper claims file or are separately identified and summarized below.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Service connection for cause of death

Under 38 U.S.C.A. § 1310(a), when a Veteran dies from a service related disability, VA will pay dependency and indemnity compensation (DIC) to such Veteran's surviving spouse.  To establish that a Veteran died from a service related disability, i.e., service connection for the cause of death, the evidence must show that a disability that was incurred in or aggravated by service was either a principal or contributory cause of death.  38 C.F.R. § 3.312.

For a service-connected disability to be the principal cause of death, it must singularly or jointly with some other condition be the immediate or underlying cause of death, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  For a service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially, that it combined to cause death, or aided or lent assistance to the production of death.  In this regard, it is not sufficient to show that the service-connected disability casually shared in producing death; rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  

In determining whether the disability that resulted in the death of the Veteran was the result of active service, the standards and criteria applicable to service connection claims generally are to be applied.  See 38 U.S.C.A. § 1310(a).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service.  38 C.F.R. §§ 3.303, 3.306 (2013). 

Leukemia is presumed to have been incurred in service if it is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  Moreover, veterans who served in Vietnam are presumed to have been exposed to Agent Orange.  Certain listed diseases, including chronic lymphocytic leukemia, are presumed service connected in such veterans that are presumed to have been exposed to Agent Orange.  38 U.S.C.A. § 1116(a)(1),(2), (f); 38 C.F.R. § 3.307(a)(6)(iii), 3.309(e).

According to 38 CFR § 3.307(a)(6)(iii), eligibility for the presumption of Agent Orange exposure requires that a Veteran's military service involve "duty or visitation in the Republic of Vietnam" between January 9, 1962 and May 7, 1975.  This includes service within the country of Vietnam itself or aboard a ship that operated on the inland waterways of Vietnam.  

The record reflects that the Veteran served aboard the USS Hancock during the Vietnam era.  The National Personnel Records Center verified that the USS Hancock was in the official waters of the Republic of Vietnam during dates the Veteran served aboard the USS Hancock.  There is no indication in the record that the Veteran stepped foot in Vietnam or that he served aboard one of the Navy vessels that operated on the inland waterways of Vietnam (brown water).  The Veteran is therefore not entitled to a presumption of exposure to herbicide agents.  Nevertheless, if the appellant submits evidence that would otherwise show the Veteran's exposure to Agent Orange, service connection may still be established on a direct basis.  

Unfortunately, the evidence does not otherwise show that the Veteran was exposed to Agent Orange in Vietnam.  Although the appellant asserts that the planes on the aircraft carrier upon which the Veteran served had Agent Orange on them from spraying, the U.S. Army Joint Services Records Research Center (JSRRC) provided a May 2009 memorandum, in which it was indicated that there was no evidence indicating that Navy or Coast Guard ship transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  Additionally, the JSRRC could not document or verify that a shipboard veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  As such, the JSRRC could not provide evidence to support a veteran's claim of exposure to tactical herbicide agents while serving aboard a Navy or Coast Guard ship during the Vietnam era.  Another memorandum pertaining to herbicide use in Thailand during the Vietnam era indicated that there is no presumption of "secondary exposure" based on being near or working on aircraft that flew over Vietnam or handling equipment once used in Vietnam.  It was also noted that there were no studies of which VA was aware showing harmful health effects for any such secondary or remote herbicide contact that may have occurred.  

Accordingly, the appellant's assertions are not supported by competent evidence indicating that the Veteran was exposed to Agent Orange while serving aboard the USS Hancock.  Furthermore, the appellant does not assert nor does the evidence show that that the Veteran's death-causing leukemia had its onset during service, within a year following discharge from service, or that it was caused by exposure to Agent Orange.  In addition, the appellant does not assert nor does the evidence indicate that the Veteran's service-connected right great toe disorder caused or contributed to cause the Veteran's death.  

For these reasons, the preponderance of the evidence is against the claim of service connection for the cause of the Veteran's death and service connection is not warranted.  As the preponderance of the evidence weighs against the claim, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

III.  Death Pension

Death pension is available to the "surviving spouse" of a Veteran because of his death due to nonservice-connected disabilities, as long as the Veteran served for the required period of time during wartime subject to certain income limitations. See 38 U.S.C.A. §§ 101, 1541 (West 2002); 38 C.F.R. §§ 3.23, 3.3 (2013). 

Here, the Veteran served during a recognized period of war, i.e., the Vietnam Conflict which is recognized as having been from August 1964 through May 1975.  See 38 U.S.C.A. § 101(29)(B) (West 2002); 38 C.F.R. § 3.2(f) (2013).

The surviving spouse of a Veteran who met the wartime service requirements will be paid the maximum rate of pension, reduced by the amount of her countable income.  38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. §§ 3.23, 3.273 (2013). 

Payments from any kind from any source shall be counted as income during the 12-month annualization period in which received, unless specifically excluded.  38 C.F.R. § 3.271 (2013).  For the purpose of determining initial entitlement, the monthly rate of pension shall be computed by reducing the applicable maximum pension rate by the countable income on the effective date of entitlement and dividing the remainder by 12.  38 C.F.R. § 3.273(a).  Nonrecurring income (income received on a one-time basis) will be counted, for pension purposes, for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(c). 

Unreimbursed medical expenses will be excluded when the following requirements are met: (i)  They were or will be paid by a surviving spouse for medical expenses of the spouse, Veteran's children, parents and other relatives for whom there is a moral or legal obligation of support; (ii)  They were or will be incurred on behalf of a person who is a member or constructive member of the spouse's household; and (iii)  They were or will be in excess of 5 percent of the applicable maximum annual pension rate (MAPR) or rates for the spouse (including increased pension for family members but excluding increased pension because of need for aid and attendance or being housebound) as in effect during the 12- month annualization period in which the medical expenses were paid.  38 C.F.R. § 3.271(g).  Basic entitlement to such pension exists if, among other things, the claimant's income is not in excess of the maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3). 

The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as if published in VA regulations.  See 38 C.F.R. § 3.21.  The maximum annual pension rate is adjusted from year to year.  If the appellant's income is less that the MAPR, VA will pay benefits to bring her income up to that level. 

For 2007, the MAPR for a surviving spouse without a dependent child was $7,498.00.  See M21-1, Part I, Appendix B.  

Here, information from the Social Security Administration reflects that the appellant was awarded a monthly benefit of $995 effective April 2007, and $1,018 effective December 2007.  In addition, the appellant reported that she was entitled to receive (but was not yet receiving) a Survivor Benefit Plan (SBP) annuity from the service department in the amount of $550.  She also reported that she received gross wages and salary of $1,080.  The appellant's Social Security benefits and gross wages and salary exceed the MAPR and she has not reported having sufficient deductible expenses such that her income does not exceed the MAPR of $7,498.00 for that year.  Therefore, she is not eligible for death pension benefits.

The RO requested an updated income calculation since 2007 to determine if the appellant's countable income remains excessive per the current MAPR limit; however, the appellant has not responded to those requests.  

Based on the foregoing, the appellant is not legally entitled to VA death pension benefits because her income exceeds the MAPR; and, she has not provided her annual income since that time.  Where the law and not the evidence is dispositive, the claim must be denied due to lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Because the appellant's countable income exceeds the statutory limits, she is not legally entitled to death pension benefits.  Therefore, her claim of entitlement to death pension benefits must be denied. 

IV.  Service Connected Burial Benefits

The term "burial benefits" means payment of money toward funeral and burial expenses.  See 38 C.F.R. §§ 3.1600.  

A burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a veteran and the expense of transporting the body to the place of burial.  38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600.  If a veteran dies as a result of a service-connected disability or disabilities, certain burial benefits may be paid.  38 C.F.R. § 3.1600(a).  As noted above, service connection for the cause of the Veteran's death is not established.

The appellant submitted a claim for entitlement to non-service-connected burial benefits in February 2007.  The Veteran provided a bill for funeral services and other burial expenses in the amount of $1,611.00.  

A survivor can qualify for reimbursement of burial expenses for the nonservice-connected death of a veteran if:

(1)  At the time of death the veteran was in receipt of pension or compensation (or but for the receipt of military retirement pay would have been in receipt of compensation); or

(2)  The veteran has an original or reopened claim for either benefit pending at the time of the veteran's death . . . ; or

(3)  The deceased was a veteran of any war or was discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty, and the body of the deceased is being held by a State (or a political subdivision of a State), and the Secretary determines, (i) [t]hat there is no next of kin or other person claiming the body of the deceased veteran, and (ii) [t]hat there are not available sufficient resources in the veteran's estate to cover burial and funeral expenses[.] 

38 C.F.R. § 3.1600(b) (2013); see also 38 U.S.C.A. § 2302(a) . 

In this case, however, non-service-connected burial benefits are not warranted.  As an initial matter, the evidence does not indicate that the Veteran was in receipt of any compensation or pension.  Specifically, as discussed above, the Veteran's sole service connected disability was rated as noncompensable.  Nor does the evidence indicate that the Veteran was in receipt of pension or that he had an original or reopened claim that was pending at the time of his death.  Finally, it has not been shown that the Veteran had no next of kin to recover his body, such that the provisions of 38 C.F.R. § 3.1600(b)(3) would apply. 

Notwithstanding the above, burial benefits may also be paid "[i]f a person dies from non-service-connected causes while properly hospitalized by VA."  38 C.F.R. § 3.1600(c).  For burial allowance purposes, the term "hospitalized by VA" means admission to a VA facility (as described in 38 U.S.C.A. § 1701(3)) for hospital, nursing home, or domiciliary care under the authority of 38 U.S.C.A. § 1710 or 1711(a); admission (transfer) to a non-VA facility (as described in 38 U.S.C.A. § 1701(4)) for hospital care under the authority of 38 U.S.C.A. § 1703; admission (transfer) to a nursing home under the authority of 38 U.S.C.A. § 1720 for nursing home care at the expense of the U.S.; or admission (transfer) to a state nursing home for nursing home care with respect to which payment is authorized under the authority of 38 U.S.C.A. § 1741.  Id. 

The appellant has not contended, and the evidence does not show that the Veteran's medical care falls into any of the above categories.  Rather, the record shows that the Veteran was provided with a terminal diagnosis by a private facility, Vitas Healthcare Corporation of Florida (VITAS), in December 2006 in order to qualify for private hospice care.  The Veteran died the following month.  There is no indication that the Veteran received VA treatment just prior to, or after the terminal diagnosis.  

As there is no basis on which to award burial benefits to the appellant, her claim must regrettably be denied.  

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for the Veteran's cause of death is denied. 

Entitlement to death pension benefits is denied.

Entitlement to burial benefits is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


